PER CURIAM.
The appellant was found guilty after a trial before the court without jury of “unlawfully buying, receiving or aiding in the concealment of stolen property, well knowing the same to be stolen”. On this appeal he challenges the sufficiency of the evidence to support the judgment.
The evidence reveals that when appellant was arrested several persons were occupying a car owned and driven by the appellant. A stolen camera was found in a paper bag on the floor behind the front seat. The camera was identified as one stolen by someone from a parked automobile. A police officer testified that appellant’s car was pointed out by bystanders as the one which the thief had entered.
The evidence was not sufficient to rebut a reasonable hypothesis of appellant’s innocence or to rebut the hypothesis that he himself was the thief. See Davis v. State, Fla.1956, 90 So.2d 629. Appellant’s testimony that he was without knowledge that the camera was in the car or that it was stolen property cannot, under the circumstances of this case, be said to be unreasonable. We direct that the appellant be discharged.
Because appellant is incarcerated pursuant to a short sentence, the time for filing a petition for rehearing is shortened to three days.
Reversed.